DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This application is in response to the filing on August 9th, 2019. Claim(s) 1-20 are pending and are examined below. 
  Specification
The disclosure is objected to because of the following informalities:
Reference character 12 has been referred to in the specification as each of “power door system 12” (e.g. Paragraph [0023]) , “door control system 12” (e.g. Paragraph [0024]), “control system 12” (e.g. Paragraph [0037]), and “system 12” (e.g. Paragraph [0036]).  While the applicant may be their own lexicographer, it is improper to call the same element a plurality of different things, especially when they vary in how narrow or broad they may be interpreted. For example, “system 12” is broadest as it doesn’t even need to relate to a door or to control, then “control system 12” is slightly narrower as it doesn’t need to relate to a door but needs to involve control, then “door control system 12” is narrower still as it needs to relate to controlling a door, then “power door system” is even more narrow as it needs to relate to a door and it requires power (as opposed to “door control system 12” which could just be a mechanical means for opening/closing a door like a latch and hinge).  As such, Examiner suggests Applicant amend the Specification to utilize the same terminology consistently throughout for this element identified by reference character 12 (preferably “power door system 12”, as that would make the specification consistent with the terminology utilized in the claims).
Reference character 24 has been used to designate “passenger” throughout the specification and drawings while reference character 22 has been used to designate “controller” throughout the specification and drawings; however, “controller 24” was utilized in the specification one time (Paragraph [0049]). It appears that this was merely an inadvertent typo and meant for this 24 to instead be reference character 22.  As such, Examiner suggests Applicant amend the Specification’s Paragraph 49 to correct this inadvertent typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 and 19 each utilize the word “identify” when it is not clear if the word should instead read “detect”.  Claims 8-9 include the limitations relating to the controller being configured to “identify the approaching passenger” and “identify the seated passenger”, respectively; however, these claims are dependent upon independent Claim 1 which states that these two types of passengers are “detected” by a plurality of detection devices, not that they are “identified” by a plurality of detection devices.  As such, it is indefinite as to whether the use of “identify” instead of “detect” is merely inadvertent (and thus Claims 8-9 are only further limiting Claims 1 and 7 by stating that the “detection” is based on image data (per Claim 8) or based on a signal from the seat sensor (per Claim 9), respectively), or if these claims are attempting to actually limit the broader word “detect” to the narrower word “identify” (which may further require associating a detected passenger with a particular known passenger profile, or the like).  A similar issue occurs in Claim 19, as there is a first limitation that says “wherein the imager is configured to detect an approaching passenger of the vehicle and the seat sensor is configured to detect a seated passenger within a passenger compartment of the vehicle”, but then a later limitation states that the controller is configured to “identify the approaching passenger…” and then “identify the seated passenger…”.  For purposes of compact prosecution, since Applicant’s specification does not discuss identifying specific passengers based on known associated passenger profile data, Examiner is interpreting each of these uses of “identify” to instead be “detect”.  Appropriate corrections are required.
Claim 13 (and Claims 14-18 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “detecting the approaching passenger in a passenger compartment as a seated passenger.” However, it’s not clear as to how the “approaching passenger” can be already seated in the vehicle.  This is also inconsistent with Claims 1-12 and Claims 19-20 wherein the “approaching passenger” referred to a passenger outside the vehicle whereas the “seated passenger” referred to a passenger inside of the vehicle. Thus it becomes indefinite as to the location of the passenger (inside or outside the vehicle?) when the term “approaching passenger” is used in this manner. Furthermore, the limitation that says “in response to the detection of the approaching passenger” lacks proper antecedent basis for “the detection” because the approaching passenger wasn’t detected, it was identified.  For purposes of compact prosecution, the examiner interprets “identifying an approaching passenger” to instead be “identifying an approaching passenger outside the vehicle and/or a seated passenger in a passenger compartment of the vehicle”, interprets “opening a door of the vehicle via an actuator to a first position in response to the detection of the approaching passenger” to instead be “opening a door of the vehicle via an actuator to a first position in response to the identification of the approaching passenger”, and interprets “detecting the approaching passenger in a passenger compartment of the vehicle as a seated passenger; positioning the door of the vehicle at a second position in response to the detection of the seated passenger” to instead be “identification of the seated passenger”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being obvious over Elie et. al. (US 20170251092 A1), herein, Elie and further in view of CHEN et. al. (CN 202745586 U), herein CHEN.
As to Claim 1, Elie discloses
A power door system for a vehicle (Paragraphs [0003] –[0005]: A vehicle door system is a power door system as it requires power to operate) comprising: 
an actuator configured to control a position of a door about a hinge assembly (Paragraph [0022]: “The actuator 22 is coupled to the door 14 for movement therewith and is operably coupled to the hinge assembly 18 for powering the movement of the door 14.”); 
a plurality of detection devices configured to detect an approaching passenger of the vehicle (Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”-The Vision module which may include a camera is another detection device., Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”) and to detect a seated passenger within a passenger compartment of the vehicle (Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”); 
an angular position sensor configured to identify an angular position of the door (Paragraph [0022]: “The door position sensor 24 may be configured to identify an angular position of the door 14…”); and 
a controller configured to: control the actuator to position the door in a first opened position in response to the detection of the approaching passenger (Paragraph [0046]: “As discussed previously, the door assist system 12 may further be configured to detect the objects 64 and 66 in an outer swing path 92 of the door 14. In this configuration, the controller 70 may be configured to control the actuator 22 to adjust the angular position φ of the door 14 of the vehicle 10 from a closed position to an opened position.”-wherein the approaching passenger is the object in the swing path of the door.); and …
Elie does not disclose controlling the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment (note that a seated passenger having a particular desire to manipulate their passenger door may be planning on exiting the vehicle or may have just entered the vehicle (See Applicant’s Specification Paragraph [0024]: “In various implementations, the actuator 28 can provide access to a passenger compartment 32 of the vehicle 10 for passenger ingress or egress.”)).
However, CHEN, in the same field of endeavor, teaches
…
control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment (Paragraphs [0010]:  lines 76-80, [0022]: lines 158-160).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator, detection devices that detect an approaching and seated passenger(s), angular position sensors, and a controller configured to control the actuator to position the door in a first opened position in response to detecting the approaching passenger as disclosed by Elie with the limitation of controlling the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment as taught in CHEN. The (second) opening angle position in CHEN would obviously be at a different opening angle as the (first) opening angle in Elie because it is old and well known in the art that closing a door behind you once seated is easier if the door is not opened as wide as it would be if instead the passenger has not entered the vehicle yet and thus that (first) opening angle would be wider to allow the easiest access to the passenger seat without the door itself being in the way of the passenger.
As to Claim 2, Elie, as modified by CHEN, renders obvious the method of Claim 1. Elie further discloses: wherein the door is oriented at a first angle in the first opened position (see citation to Paragraph 46 as utilized above in the rejection of independent Claim 1), and CHEN further renders obvious: and a second angle in the second opened position, wherein the second opened position is less than the first opened position (Paragraph [0010]:  lines 81-86, [0022]: lines 163-168; It should be further noted that this limitation is analogous to limitations already discussed from independent Claim 1 (“control the actuator to position the door in a first opened position in response to the detection of the approaching passenger” and “control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment.”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of independent Claim 1 above, which will not be repeated for the sake of brevity).
As to Claim 3, Elie, as modified by CHEN, renders obvious the method of Claim 2. CHEN further renders obvious wherein the second angle is configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle (Paragraph [0014]: lines 109-111).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator, detection devices that detect an approaching and seated passenger(s), angular position sensors, and a controller configured to control the actuator to position the door in a first opened position in response to detecting the approaching passenger as disclosed by Elie with the limitation of the second angle configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle as rendered obvious by CHEN. The position with a small opening angle, which is convenient for passengers in the car to close the door would be the type of distance between the passenger compartment and the passenger seat of the vehicle and the door handle. It is only obvious since the passenger is closing the door. 
As to Claim 4, Elie, as modified by CHEN, renders obvious the method of Claim 3. CHEN further renders obvious wherein the predetermined distance is a reach distance measured from a passenger seat of the vehicle to the handle of the door (Paragraph [0014]: lines 109-111-The position convenient for passengers to close the car door is the predetermined distance.). It should be further noted that the limitation  elaborates on the limitation already discussed from dependent Claim 3 (“second angle is configured to position the door such that a handle of the door is within a predetermined distance of the passenger compartment of the vehicle”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of dependent Claim 3 above, which will not be repeated for the sake of brevity.
As to Claim 5, Elie, as modified by CHEN, renders obvious the system according to claim 1, and Elie further discloses: wherein the first opened position comprises the angular position of the door at an angle greater than or equal to 70 degrees (Paragraphs [0021] and [0026]: “Similarly, the open or ajar range may correspond to the remaining angular positions φ of door 14, which in an example, may be between 1° and 80° or the like, depending on the designated upper limit of the closed position and the total range of motion of door 14.”).
As to Claim 6, Elie, as modified by CHEN, renders obvious the system according to claim 1. CHEN further renders obvious wherein the second opened position comprises the angular position of the door at an angle less than 70 degrees (Paragraphs [0010]: “preset value”, and [0012]: lines 161-162-The preset value can be set to less than 70 degrees assuming that the servo will not operate below that value.).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator as disclosed by Elie with the limitation of wherein the second opened position comprises the angular position of the door at an angle less than 70 degrees as rendered obvious by CHEN. Doing so would make it easier for a passenger to be able to close the door behind them after sitting in the passenger seat after getting in the car (Paragraph [0007]).
As to Claim 7, Elie, as modified by CHEN, renders obvious the system according to claim 1, and Elie further discloses: wherein the plurality of detection devices comprises at least one imager or camera (Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”-The Vision module may include a camera that can identify a pedestrian/passenger.) and a seat sensor (Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”).
As to Claim 8, Elie, as modified by CHEN, renders obvious the system according to claim 7, and Elie further discloses: wherein the controller is further configured to: detect the approaching passenger based on image data captured by the imager (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”).
As to Claim 9, Elie, as modified by CHEN, renders obvious the system according to claim 7, and Elie further discloses: wherein the controller is further configured to: detect the seated passenger within the passenger compartment of the vehicle in response to a signal from the seat sensor (Paragraph [0105]).
As to Claim 10, Elie, as modified by CHEN, renders obvious the system according to claim 1, and Elie further discloses: wherein the plurality of detection devices comprises a communication circuit configured to detect an approximate location of a mobile device via a communication signal (Paragraphs [0068], [0072]: “In general, a short-range communication protocol, as discussed herein, may correspond to a communication method that has a typical range of less than 1 km and may correspond to a communication method having a range of less than 100 m.”, [0089]: “The mobile device 170 also may include a position data receiver 246, such as a global positioning system (GPS) receiver.”, Paragraph [0070]: “Upon detection of the potential occupant 162, the controller 70 may be configured to utilize the communication circuit 166 and/or a sensor device 174 to authenticate the potential occupant 162 to be the patron 172.”).
As to Claim 11, Elie, as modified by CHEN, renders obvious the system according to claim 10, and Elie further discloses: wherein the mobile device comprises at least one of a smartphone, a key fob, and a personal identification device (Paragraph [0053]: “In some embodiments, fully autonomous vehicles may operate under the direction of a user that is not present within the vehicle 10, including by incorporation of a communication module capable of communicating with an application running on a remote device, such as a computer, smartphone, tablet, dedicated device, or the like.”, Paragraph [0087]: “The mobile device 170 may further comprise a user interface 240 or keypad in communication with the control circuit 220.”).
As to Claim 12, Elie, as modified by CHEN, renders obvious the system according to claim 10, and Elie further discloses: wherein the communication signal is communicated via a Bluetooth® low energy (BLE) communication protocol (Paragraph [0072]: “For example, a short-range communication protocol may correspond to a radio communication interface including, but not limited to RFID, Bluetooth™, ANT+, NFC, ZigBee, infrared, ultraband, etc.”).
As to Claim 13, Elie discloses
A method for controlling a power door system for a vehicle (Paragraphs [0003] –[0005]: In each system, the controller detects and verifies the identity of the occupant entering the vehicle.), the method comprising: 
identifying an approaching passenger outside the vehicle (Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”, also see citation to Paragraph [0046] below.) and/or a seated passenger in a passenger compartment of the vehicle (Paragraph [0105]: “The occupancy sensor 296 may provide for the detection of the one or more occupants, and in some embodiments, the controller 70 may utilize occupancy data received from the occupancy sensor 296 to identify a location of an occupant in the vehicle 10. In this configuration, the controller 70 may identify a door 14 corresponding to the location of the occupant and control the identified door in response an automatic or power operation of the door 14.”);
opening a door of the vehicle via an actuator to a first position in response to the identification of the approaching passenger (Paragraph [0046]: “…the door assist system 12 may further be configured to detect the objects 64 and 66 in an outer swing path 92 of the door 14. In this configuration, the controller 70 may be configured to control the actuator 22 to adjust the angular position φ of the door 14 of the vehicle 10 from a closed position to an opened position.”- wherein the approaching passenger is the object in the swing path of the door.);
…
awaiting a manual interaction with the door in the second angular position (Paragraph [0062]: “…the door assist system 12 may be configured to function in a semi-manual operation wherein a user of the door 14 may manually adjust the angular position φ and the actuator 22 may maintain the angular position φ set by the user”).
Elie does not disclose positioning the door of the vehicle at a second position in response to the identification of the seated passenger (note that a seated passenger having a particular desire to manipulate their passenger door may be planning on exiting the vehicle or may have just entered the vehicle (See Applicant’s Specification Paragraph [0024]: “In various implementations, the actuator 28 can provide access to a passenger compartment 32 of the vehicle 10 for passenger ingress or egress.”)). 
However, CHEN, in the same field of endeavor, teaches
…
positioning the door of the vehicle at a second position in response to the detection of the seated passenger (Paragraph [0010]:  lines 76-80, [0022]: lines 158-160); and
…
It should be further noted that the limitation is analogous to a limitation already discussed from independent Claim 1 (“control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment.”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of independent Claim 1 above, which will not be repeated for the sake of brevity.
As to Claim 14, Elie, as modified by CHAN, renders obvious the method according to claim 13, and Elie further discloses the method further comprising: identifying the approaching passenger based on image data captured by an imager (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”).
As to Claim 15, Elie, as modified by CHAN, renders obvious the method according to claim 13, and Elie further discloses the method further comprising: identifying the seated passenger within the passenger compartment of the vehicle in response to a signal from a seat sensor of the vehicle (Paragraph [0105]).
As to Claim 16, Elie, as modified by CHAN, renders obvious the method according to claim 13. Elie further discloses wherein the door is positioned at a first angle in the first position (see citation to Paragraph 46 as utilized above in the rejection of independent Claim 13), and CHEN further renders obvious: and a second angle in the second position and the second angle is less than the first angle (Paragraph [0010]:  lines 81-86, [0022]: lines 163-168; It should be further noted that this limitation is analogous to a limitation already discussed from dependent Claim 2 (“wherein the door is oriented at a first angle in the first opened position and a second angle in the second opened position, wherein the second opened position is less than the first opened position.”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of dependent Claim 2 above, which will not be repeated for the sake of brevity.)
As to Claim 17, Elie, as modified by CHAN, renders obvious the method according to claim 16, and Elie further discloses: wherein the first angle and the second angle are greater than 30 degrees (Paragraphs [0021]: “…positioned within the range of open positions.”, [0026]: “Similarly, the open or ajar range may correspond to the remaining angular positions φ of door 14, which in an example, may be between 1° and 80° or the like, depending on the designated upper limit of the closed position and the total range of motion of door 14.”-The first and second angles which are opened may be configured to be greater than 30 degrees.).
As to Claim 18, Elie, as modified by CHAN, renders obvious 
The method according to claim 13, and Elie further discloses the method further comprising: monitoring an acceleration rate of the door when opening the door (Paragraph [0024]: “The door position sensor 24 may correspond to an absolute and/or relative position sensor. Such sensors may include, but are not limited to quadrature encoders, potentiometers, accelerometers, etc.”-Since accelerometer is disclosed as a potential sensor for measuring the absolute and/or relative position of the door, the acceleration rate of the door would inherently be measured by said accelerometer.); and 
controlling the actuator to stop a motion of the door in response to the acceleration exceeding a predetermined threshold (Paragraph [0060]: “In some embodiments, the controller 70 may be configured to control the actuator 22 to balance the door 14 relative to the incline 152. Based on the angular position or orientation communicated to the controller 70 by the incline sensor 154, the controller 70 may be operable to determine a force required to apply to the door 14 to maintain the angular position φ of the door 14 and prevent the door 14 from accelerating due to gravity.”-Since the door is prevented from accelerating due to gravity while parked on an incline, the predetermined threshold of acceleration would be whatever gravitational acceleration would cause the door to change its angular position φ without any other forces acting on it, which would obviously be uniquely based on the incline amount determined by the incline sensor 154.).
As to Claim 19, Elie discloses
A power door system for a vehicle comprising (Paragraphs [0003] –[0005]: A vehicle door system is a power door system as it requires power to operate): 
an actuator configured to control a position of a door about a hinge assembly (Paragraph [0022]: “The actuator 22 is coupled to the door 14 for movement therewith and is operably coupled to the hinge assembly 18 for powering the movement of the door 14.”); 
a plurality of detection devices comprising at least one imager and a seat sensor (Paragraph [0052]: “Autonomous operation system 158 may also include a vision module 288 that can identify items surrounding vehicle 10, such as pedestrians, other cars, etc., as well as the roadway on which vehicle 10 is traveling, including lane markers, shoulders, curbs, intersections, crosswalks, traffic lights, etc. Vision module 288 may include a video camera, a light field camera (e.g. a plenoptic camera), RADAR, LIDAR, and various combinations thereof”-The Vision module may include a camera that can identify a pedestrian/passenger., Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”), wherein the imager is configured to detect an approaching passenger of the vehicle (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”, Paragraph [0046]: “As discussed previously, the door assist system 12 may further be configured to detect the objects 64 and 66 in an outer swing path 92 of the door 14. In this configuration, the controller 70 may be configured to control the actuator 22 to adjust the angular position φ of the door 14 of the vehicle 10 from a closed position to an opened position.”-wherein the approaching passenger is the object in the swing path of the door.) and the seat sensor is configured to detect a seated passenger within a passenger compartment of the vehicle (Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”, Paragraph [0070]: “Upon detection of the potential occupant 162, the controller 70 may be configured to utilize the communication circuit 166 and/or a sensor device 174 to authenticate the potential occupant 162 to be the patron 172.”); 
an angular position sensor configured to identify an angular position of the door (Paragraph [0022]: “The door position sensor 24 may be configured to identify an angular position of the door 14…”); and 
a controller configured to: 
detect the approaching passenger based on image data captured by the at least one imager (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”); 
control the actuator to position the door in a first opened position in response to the detection of the approaching passenger (Paragraph [0046]: “As discussed previously, the door assist system 12 may further be configured to detect the objects 64 and 66 in an outer swing path 92 of the door 14. In this configuration, the controller 70 may be configured to control the actuator 22 to adjust the angular position φ of the door 14 of the vehicle 10 from a closed position to an opened position.” -wherein the approaching passenger is the object in the swing path of the door.); 
detect the seated passenger within the passenger compartment of the vehicle in response to a signal from the seat sensor (Paragraph [0105]: “occupancy sensor 296 may correspond to any form of sensor configured to identify an occupant in the vehicle 10”, Paragraph [0070]: “Upon detection of the potential occupant 162, the controller 70 may be configured to utilize the communication circuit 166 and/or a sensor device 174 to authenticate the potential occupant 162 to be the patron 172.”); and … 
Elie does not disclose controlling the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment (note that a seated passenger having a particular desire to manipulate their passenger door may be planning on exiting the vehicle or may have just entered the vehicle (See Applicant’s Specification Paragraph [0024]: “In various implementations, the actuator 28 can provide access to a passenger compartment 32 of the vehicle 10 for passenger ingress or egress.”)).
However, CHEN, in the same field of endeavor, teaches
… control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment (Paragraphs [0010]:  lines 76-80, [0022]: lines 158-160).
It should be further noted that this limitation is analogous to a limitation already discussed from independent Claim 1 (“control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment.”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of independent Claim 1 above, which will not be repeated for the sake of brevity.
As to Claim 20, Elie, as further modified by CHEN, renders obvious 
The system according to claim 1, and Elie further discloses: wherein the controller is further configured to: 
detect the seated passenger reaching for the door based on the image data from the at least one imager (Paragraphs [0075]: “The sensor device 174 may correspond to a device configured to capture image data, for example an imager, video camera, infrared imager, scanner, or any device configured to capture text, graphics images, and/or video data.”,  [0082]: “The captured data may be captured by the sensor device 174 in response to the potential occupant 162 approaching and/or attempting to access the vehicle 160.”); and 
CHEN further teaches
control the actuator to position the door in the second position in response to the detection of the seated passenger (Paragraph [0014]: lines 109-111-The second position would obviously be at an angle convenient for passengers to close the car door while in a seated position; Paragraph [0010]: lines 74-78, pressure detection sensor notices the seated passenger.) in combination with the detection of the seated passenger reaching toward the door (Paragraph [0022]: “door angle detection module 3 to detect the opening angle of the car door in the horizontal direction.” The door angle detection module detects the opening angle implying that the seated passenger has reached into the door.).
It should be further noted that the limitation is analogous to a limitation already discussed from independent Claim 1 (“control the actuator to control the door to a second opened position in response to detecting the seated passenger in the passenger compartment.”), so Applicant should see the explanation already given for the motivation to modify the disclosure of Elie with the teachings of CHEN per the rejection of independent Claim 1 above, which will not be repeated for the sake of brevity.
Conclusion
	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to
the application as a whole (analogous art), or (c) have significant relevance to one or more specific
limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be
found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular
reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot
determine why any one or more reference/-s has/have been included on a PTO-892, upon request from
the Applicant, the Examiner can provide an explanation within a future Office action and/or during a
future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663      
                                                                                                                                                                                                  
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663